IN THE SUPREME COURT OF THE STATE OF DELAWARE

ANGEL L. ARBOLAY,                      §
                                       §      No. 194, 2020
      Defendant Below,                 §
      Appellant,                       §
                                       §      Court Below−Superior Court
      v.                               §      of the State of Delaware
                                       §
STATE OF DELAWARE,                     §      Cr. ID No. 1808009995(N)
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: March 17, 2021
                          Decided:   March 24, 2021

Before SEITZ, Chief Justice; VALIHURA, and MONTGOMERY-REEVES,
Justices.

                                      ORDER

      This 24th day of March, 2021, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the judgment of the Superior Court

should be affirmed on the basis of and for the reasons stated in its order dated May

28, 2020.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                    Chief Justice